889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph TAJZ, Plaintiff-Appellant,v.Donald HARPSTER, Harpster Stockyards, Inc., Robert Stahl,Herman Yoder, Titus W. Yoder, Lester Mullet,Defendants-Appellees.
No. 88-3972.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Joseph Tajz appeals the dismissal of his complaint for conversion filed pursuant to diversity jurisdiction under 28 U.S.C. Sec. 1332.  Tajz alleged that the defendants wrongfully converted certain business property he had owned and that his civil rights were violated.  The district court granted the defendants' motions to dismiss for failure to state a claim upon which relief can be granted.  Fed.R.Civ.P. 12(b)(6).  Upon consideration, we conclude that the dismissal was proper.


4
First, Tajz's conclusory allegations fail to state a claim upon which relief for conversion can be granted.    See Scheid v. Fanny Farmer Candy Shop, Inc., 859 F.2d 434, 436 (6th Cir.1988);  Ohio Tel. Equip. & Sales, Inc. v. Hadler Realty Co., 24 Ohio App.3d 91 (Ohio Ct.App.1985);  18 O.Jur.3d, Conversion and Replevin Sec. 6.  Second, Tajz's claim for conversion is time-barred as it was filed almost two years after the expiration of the four year statute of limitations.  Ohio Rev.Cod. Sec. 2305.09;  Toledo Trust Co. v. Simmons, 52 Ohio App. 373 (Ohio Ct.App.1935).  Therefore, defendants' motions to dismiss were properly granted.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation